—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Franklin County) to review a determination of respondent Superintendent of Bare Hill Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating a State-wide rule prohibiting threats. We find that the misbehavior report gave petitioner adequate notice of the charges against him. Further, the evidence in the record provides substantial evidence to support the finding of guilt. We have considered petitioner’s remaining arguments and find them to be without merit.
Mikoll, J. P., Yesawich Jr., Mercure and Casey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.